Citation Nr: 1613648	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.13-25 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.
 
2.Entitlement to service connection for peripheral neuropathy, including as due to herbicide exposure. 
 
3.Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to March 1970 in the United States Air Force.

This matter was before the Board of Veterans' Appeals (Board) in June 2015, on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Although the Board in part denied the claims at issue, the Veteran appealed the denial to the U.S. Court of Appeals for Veterans' Claims (Court).In January 2016, the Court granted a joint motion for remand (JMR), which vacated and remanded the Board's denial of the claims at issue. 

In March 2016, the Veteran through his representative indicated that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was presently before the Board. However, the Board previously remanded the claim and it is still being developed at the RO level. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).VA will notify the appellant if further action is required.


REMAND

The January 2016 JMR requires the Board to remand the claims of service connection for diabetes mellitus and peripheral neuropathy claims to the AOJ to refer these claims to the U.S. Army and Joint Services Record Research Center (JSRRC).The matter is therefore REMANDED for the following:




 Accordingly, the case is REMANDED for the following action:

1.Ask the JSRRC to verify whether the Veteran was exposed to tactical herbicides in service. The Veteran served in Thailand from August 31, 1967 to August 13, 1968 and he was stationed at the Udorn RTAFB.

If the JSRRC determines that insufficient information is available to verify the Veteran's exposure to tactical herbicides, the JSRRC coordinator should make a formal finding that sufficient information required to verify herbicide exposure does not exist, and such a determination should be associated with the claims file.

2.After completing all indicated developments above, readjudicate the claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy, and hypertension (to include as claimed secondary to diabetes mellitus in light of all the evidence of record.

The AOJ's attention is called to VBA Manual M21-1 IV.ii.1.H.5.b., directing in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), to include bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, anytime between February 28, 1961 and May 7, 1975, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure is to be conceded.

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure. If the Veteran fails to furnish the requested information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. The claim may then be decided based on the evidence of record. 

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established. If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. The claim may then be decided based on the evidence of record.

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request for verification of herbicide exposure is to be sent to the JSRRC.

If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.38 C.F.R. § 20.1100(b) (2015).

